


110 HR 3180 IH: Whistleblower Recovery Act of

U.S. House of Representatives
2007-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3180
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 31, United States Code, to clarify who is
		  an original source for purposes of bringing a qui tam action.
	
	
		1.Short title; findings;
			 purpose
			(a)Short
			 titleThis Act may be cited
			 as the Whistleblower Recovery Act of
			 2007.
			(b)FindingsThe
			 Congress finds the following:
				(1)The False Claims
			 Act, codified in title 31, United States Code, was established to encourage the
			 disclosure of wrongdoing by Federal agencies or those contracting with or
			 otherwise working on behalf of Federal agencies by allowing so-called
			 whistleblowers to recover a portion of any awards recovered from
			 judicial proceedings from such disclosures.
				(2)On March 27, 2007, the United States
			 Supreme Court, in Rockwell International Corp. v. United States, ruled that a
			 former employee at the Rocky Flats nuclear weapons plant of the United States
			 Department of Energy, Mr. James Stone, was not entitled to recovery under the
			 False Claims Act regarding the failure of a component of the cleanup of this
			 site.
				(3)The Court found
			 that even though Mr. Stone was an independent source of
			 allegations regarding the failure of the cleanup activity—and of the public
			 disclosure of those allegations—he could not recover because he did not have
			 direct knowledge of the precise way that the failure occurred and was
			 determined at trial. As a result, the Court concluded that it did not have
			 jurisdiction to determine whether Mr. Stone was entitled to recovery.
				(4)The Court’s ruling
			 may have the undesired effect of discouraging whistleblowers, as
			 it could make it harder for them to gain access to the Court in order to prove
			 that they may be entitled to recovery as an original source
			 under the False Claims Act. By requiring that purported
			 whistleblowers must know of the precise way in which an
			 allegation or transaction of wrongdoing occurs, the Court set a high and
			 potentially insurmountable hurdle for whistleblowers to meet. In
			 the best interest of public policy—and to encourage people to come forward and
			 disclose allegations of wrongdoing—it’s necessary to make it clear that
			 whistleblowers need only have direct knowledge of the public
			 disclosure of the allegations or transactions and not of the precise way in
			 which the wrongdoing occurs. In other words, if an action would not have been
			 brought and an award granted under the False Claims Act but for the public
			 disclosures of the whistleblower, that
			 whistleblower should be allowed to an award under the False
			 Claims Act.
				(c)PurposeThe
			 purpose of this Act is to clarify that individuals who publicly disclose
			 allegations or transactions of false claims can still recover a portion of any
			 awards following legal proceedings of allegations or false claims under the
			 False Claims Act for those public disclosures.
			2.Amendment to false
			 claims provisionsSubparagraph
			 (B) of section 3730(e)(4) of title 31, United States Code, is amended to read
			 as follows:
			
				(B)For purposes of this paragraph, the term
				original source means an individual who has direct and independent
				knowledge of information that the individual has voluntarily provided to the
				Government before filing an action under this subsection and that is the basis
				for either—
					(i)the allegations or transactions;
				or
					(ii)public disclosure of the allegations
				or
				transactions.
					.
		3.Effective
			 dateThe amendment made by
			 section 2 shall apply to any civil action commenced under section 3730 of title
			 31, United States Code, on or after the date of the enactment of this
			 Act.
		
